Title: From David Humphreys to William Barber, 3 February 1783
From: Humphreys, David
To: Barber, William


                        
                            Sir
                            Head Quarters Feby 3d 1783
                        
                        The Commander in Chief will have occasion immediately for duplicate abstracts of the Musters of the whole Army, made out from the last Rolls in your possession, exhibiting accurately the total
                            numbers from thereon, & the different times of service for which all the Men are engaged, in such a manner as that
                            the whole may be seen at a single glance. I am Sir Your Most Humble Servt
                        
                            D. Humphryes A.D.C.
                        
                    